ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 03-316, concluding that as matter of reciprocal discipline pursuant to Rule 1:20-14(a)(4), PHILIP M. MORELL of NEW ROCHELLE, NEW YORK, who was admitted to the bar of this State in 1988, should be suspended from the practice of law for a period of one year based on discipline in the State of New York for conduct involving dishonesty, fraud, deceit, or misrepresentation in violation of New York DR- 102(a)(4), which in New Jersey constitutes a violation of RPC 8.4(e)(conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that PHILIP M. MORELL is suspended from the practice of law for a period of one year and until the further Order of the Court, retroactive to August 8, 2003, the effective date of respondent’s suspension in New York; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.